DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-6, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (U.S. Patent Application Publication No. 2018/0336732 A1) (cited in Applicant’s IDS) in view of: Golparvar Fard, Mani. D4AR-4 Dimensional augmented reality-models for automation and interactive visualization of construction progress monitoring. Diss. University of Illinois at Urbana-Champaign, 2012, pp. ii-199 (“Golparvar”) and Kelsey (U.S. Patent Application Publication No. 2020/0211286 A1). 

	Regarding claim 1: 
	Schuster teaches: a method for performing an inspection (para. 77), the method comprising: 
	(a) concurrently viewing a real object through a display screen of a head-worn display device worn by a user (e.g. paras. 33 and 46) and a virtual object projected on the display screen of the head-worn display device (e.g. claim 5 and paras. 26 and 34-47, virtual objects in an augmented reality application).
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: 
	(b) comparing the virtual object to the real object; and 
	(c) notating, using the head-worn display device and as a result of (b), an error in the real object or the virtual object in a work control system for subsequent retrieval, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Schuster teaches that its augmented reality system can be used for inspection tasks and comparing real objects to virtual data/objects (e.g. claim 6, Fig. 7 and paras. 77-95).  Further regarding the above steps (b) and (c) for comparing the virtual to the real object, and notating errors (i.e. such as with an inspection), Golparvar teaches that it is known to overlay or superimpose virtual objects over real objects, in order to inspect or review progress on construction (see e.g. p. 33-38; Section 4.7-4.12; Ch. 5 and Figs. 3.3, 5.10, 5.11, 5.12, and 15).  This corresponds to a teaching of step (b) and suggests, in part, step (c). 
	Further re: step (c), Kelsey, relevant to augmented reality and inspections (see Abstract, and para. 66), teaches/suggests that it is known to perform an inspection task with a head-worn display device (see e.g. Fig. 2 and Figs. 5-6), whereby a human operator can select an inspection task via a GUI using a head worn device (see Fig. 1 and 5). In the example of Fig. 5, the head-worn display device is smart glasses. Fig. 6 illustrates an example of a live view of a fuselage section 502, including information that identifies nonconformance (see Fig. 6).  The information in the live view related to nonconformance identified during, i.e. an inspection task per Kelsey, corresponds to notating an error for subsequent retrieval, i.e. in the live view of Fig. 6.  Notating, using the head-worn display device, can be via gestures (see e.g. Schuster, claim 1, claim 18 and paras. 45, 54-57); and the claimed “work control system” can be that of Fig. 1: 100 of Kelsey, or Fig. 14 of Kelsey, such as a work control system related to aircraft manufacturing and service, in that the phrase “work control system” is broadly claimed and therefore can be taught by either aspect of Kelsey. 

	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 2:
	Golparvar further teaches: the method of claim 1, wherein comparing the virtual object to the real object comprises placing the virtual object inside the real object to determine whether the real object fully contains the virtual object therein (see e.g. Figs. 6.14, 6.15, 7, 8-10 and 15 and 18-21, each of these teach placing virtual objects inside real objects, such as during construction projects One of 
	It would have been obvious for one of ordinary skill in the art tot have further modified the applied references, in view of Golparvar, to have obtained the above. The motivation would be to enhance the ability to inspect items and/or projects for compliance.  


	Regarding claim 4:
	Golparvar further teaches: the method of claim 1, wherein the virtual object is a virtual representation of the real object (see e.g. Ch. 5 and Figs. 6.14, 6.15, 7, 8-10 and 15 and 18-21).  
	It would have been obvious for one of ordinary skill in the art tot have further modified the applied references, in view of Golparvar, to have obtained the above. The motivation would be to enhance the ability to inspect items and/or projects for compliance with expected plans or design.  


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 4, wherein comparing the virtual object to the real object comprises: overlaying the virtual object onto the real object using a hand gesture by the user; and 
	visually determining whether the virtual object completely overlays the real object, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Schuster teaches that hand gestures to communicate commands for image modification, selections, change layouts, etc. See e.g. paras. 44-78. Golparvar teaches that overlaying virtual objects onto real objects for visually determining overlay is known (see e.g. Ch. 5 and Figs. 6.14, 6.15, 7, 8-10, 15, 18-21 and 28).  Modifying the applied references, such that the overlay act is performed via gestures, per Schuster, is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 6:
	Schuster further teaches: the method of claim 4, further comprising: examining a first number that is associated with the real object with a second number that is associated with the virtual object (see e.g. Fig. 7 and paras. 69 and 77, inspecting numbers such to determine if objects comport with the bill of materials. These numbers can be identification numbers, size, length, receipt information or barcode data). 
	It would have been obvious for one of ordinary skill in the art tot have further modified the applied references, in view of Schuster, to have obtained the above. The motivation would be to enhance the ability to inspect items and/or projects for compliance with expected plans or design.  


	Regarding claim 9:
	Golparvar further teaches: the method of claim 1, wherein comparing the virtual object to the real object comprises: positioning the virtual object adjacent to the real object to visually determine whether the virtual object ties into the real object at a desired tie in point, wherein the virtual object is a virtual representation of another real object that is to be coupled to the real object at the desired tie in point (see e.g. Ch. 5 and Figs. 6.14, 6.15, 7, 8-10, 15, 18-21 and 28).  This can be done/is taught by positioning virtual object adjacent a real object as adjacent walls, buildings, structures, hallways, etc., to see whether the virtual object (soon to be built, or in progress) ties into the real object as desired (as per plan)). 
 


	Regarding claim 10:
	Schuster further teaches: the method of claim 1, wherein the display screen is partially-transparent or transparent (e.g. paras. 33, 47 and 52). 
	It would have been obvious for one of ordinary skill in the art tot have further modified the applied references, in view of Schuster to have obtained the above. The motivation would be to take advantage of known display technology to facilitate interaction with media. 


	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: a method for performing a quality control inspection, the method comprising: 
	(a) concurrently viewing a real object through a display screen of a head-worn display device worn by a user and a virtual object displayed on the display screen, wherein the virtual object is a virtual representation of the real object;
	 (b) overlaying the virtual object over the real object in response to a first-hand gesture performed by the user; 
	(c) inspecting the real object while the virtual object is overlaying the real object; and 
	(d) notating using the head-worn display device and as a result of (c), an error in the real object or the virtual object in a work control system for subsequent retrieval and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Both Schuster and Golparvar teach methods for performing quality control inspections (Schuster, e.g. claim 6, Fig. 7 and paras. 77-95) (Golparvar, see e.g. p. 33-38; Section 4.7-4.12; Ch. 5 and Figs. 3.3, 5.10, 5.11, 5.12, and 15).  Golparvar also teaches: concurrently viewing a real object… and a virtual object displayed on the display screen, wherein the virtual object is a virtual representation of the real object; (b) overlaying the virtual object over the real object in response to a first-hand gesture performed by the user; (c) inspecting the real object while the virtual object is overlaying the real object, (see e.g. Fig. 15 and mapped sections immediately above in Golparvar).  
	Regarding concurrently viewing… through a display screen of a head-worn display device worn by a user, see Schuster, (e.g. paras. 33 and 46).  
	Re: step (d), Kelsey, relevant to augmented reality and inspections (see Abstract, and para. 66), teaches/suggests that it is known to perform an inspection task with a head-worn display device (see e.g. Fig. 2 and Figs. 5-6), whereby a human operator can select an inspection task via a GUI using a head worn device (see Fig. 1 and 5). In the example of Fig. 5, the head-worn display device is smart glasses. Fig. 6 illustrates an example of a live view of a fuselage section 502, including information that identifies nonconformance (see Fig. 6).  The information in the live view related to nonconformance identified during, i.e. an inspection task per Kelsey, corresponds to notating an error for subsequent retrieval, i.e. in the live view of Fig. 6.  Notating, using the head-worn display device, can be via gestures (see e.g. Schuster, claim 1, claim 18 and paras. 45, 54-57); and the claimed “work control system” can be that of Fig. 1: 100 of Kelsey, or Fig. 14 of Kelsey, such as a work control system related to aircraft manufacturing and service, in that the phrase “work control system” is broadly claimed and therefore can be taught by either aspect of Kelsey. 
	Modifying the applied references, such that the above inspection related steps, taught by both references, is performed via HMD, per Schuster, and to have included the teachings of Kelsey regarding inspections and notations for later display or retrieval, is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art.  	The prior art included each element recited in claim 11, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 



	Regarding claim 12:
	Golparvar further teaches: the method of claim 11, wherein inspecting the real object while the virtual object is overlaying the real object comprises visually inspecting whether the virtual object completely overlays the real object (see e.g. Ch. 5 and Figs. 6.14, 6.15, 7, 8-10, 15, 18-21 and 28).  
	It would have been obvious for one of ordinary skill in the art tot have further modified the applied references, in view of Golparvar, to have obtained the above. The motivation would be to enhance the ability to inspect items and/or projects for compliance with expected plans or design.  


	Regarding claim 13:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 12, wherein notating the error comprises: virtually marking a discrepancy between the virtual object and the real object in the work control system using the head-worn display device, and the results of the modification would have been 
	All three references are concerned with inspections, as mapped above in claims 1 and 11.  Schuster teaches virtually marking discrepancies (see e.g. Fig. 5, virtually marking result of discrepancy check, here there isn’t one, but the teachings of Fig. 5 correspond to virtually marking if there is a discrepancy or improper location/position, etc.   Kelsey also teaches same, see e.g. Figs. 5-6 and mappings to claims 1 and 11 above. Modifying the applied references, in view of Schuster, such to virtually mark a discrepancy between virtual and real object, such as those found when overlaying virtual objects as per Golparvar and Kelsey re: inspection reports and nonconformance, is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art.  As noted above in claim 11, the work control system can be Kelsey, Fig. 1: 100, or Fig. 14 re: aircraft manufacturing and service. 
	The prior art included each element recited in claim 13, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 15: see claim 10. 
	These claims are similar.  Thus, the same rationale for rejection applies. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Golparvar and Kelsey, and further in view of Jones (U.S. Patent Application Publication No. 2015/0100235 A1). 

	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 2, wherein the real object is a housing to be deployed on a drilling rig and the virtual object is a virtual representation of one or more structures to be placed inside the housing, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Golparvar teaches that it is known to have virtual representations of structures, including those to be placed inside housing (i.e. structures inside walls, buildings, construction projects, etc.  See e.g. Ch. 5 and Figs. 6.14, 6.15, 7, 8-10, 15, 18-21 and 28).  Re: the specific project being housing on a drilling rig, and structures placed inside the housing, see Jones, Figs. 1.2, 1.3, and 4). Basically, claim 3 is one specific example of a structure that can be monitored and quality checked/inspected, as taught by Golparvar.  
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Golparvar and Kelsey and further in view of Case (U.S. Patent Application Publication No. 2013/0262497 A1). 

	Regarding claim 7:
	The applied references to claim 6 do not specify a serial number as an identifying number or information for real and virtual objects. Consider the following. 
	In analogous art, Case specifies that devices or objects can have serial numbers for identification (see e.g. claim 19). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Case, to have included: the method of claim 6, wherein the first number is a serial number on the real object and the second number is a serial number of the virtual object. 
	The motivation would be to ensure that the objects in a project match that which is in the bill of materials, or expected to be present. 


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Golparvar and Kelsey, and further in view of Byl (U.S. Patent Application Publication No. 2018/0350145 A1). 

	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein comparing the virtual object to the real object comprises: measuring a dimension of a portion of the real object using a hand gesture; and comparing the dimension with a stored dimension value of the portion, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Schuster teaches inspection of objects, as well as comparing dimensions, such as size, with stored dimensions (see e.g. Fig. 7 and para. 77). Re: measuring using a hand gesture, Byl teaches that a virtual rule can be displayed and used to measure and compare dimensions, including measuring virtual objects and real objects (see para. 34). Schuster also teaches that hand gestures to communicate commands for image modification, selections, change layouts, etc. is known See e.g. paras. 44-78.
	Modifying the applied references, such to include measuring a portion of a real object (per Byl) using a hand gesture (Schuster) and comparing with a stored value (Schuster), is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art. 

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 14:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 13, measuring a size of the discrepancy between the real object and the virtual object with a virtual measuring tape, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).    
 	Byl teaches a virtual measuring tape (para. 34). Both Schuster and Golparvar teach measuring for discrepancies between real and virtual objects (see mapping to claims 8 and 11 above). Modifying the applied references,  such to include a virtual measuring tape (per Byl) and comparing for discrepancies between real and virtual 
	The prior art included each element recited in claim 14, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*    *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613